Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant’s Remarks, filed 4/22/2021, with respect to 35 USC 103 rejection have been fully considered and are persuasive.  The rejection of claims 1-4 has been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US Publication No.: 20180370365) in view of Zhang et al (US Publication No.: 20200406914) and further in view of Dumov (US Publication No.: 20200010051).
Claim 1, Lee et al discloses 

a control section (Fig. 7, label 170 as the controller of the vehicle.) configured to: 
		control the vehicle (Fig. 7, label 170.  Paragraph 94 discloses label 170 controls the vehicle) in a manual driving mode (Paragraph 94 discloses the manual mode of the vehicle.) in which the control section outputs signals for controlling the vehicle (Paragraph 94 discloses “the driving manipulation apparatus may generate an input signal corresponding to the user’s command and provide the input signal to the controller 170. The controller 170 may control the vehicle based on the input signal provided by the driving manipulation apparatus 500.”) in response to manual operation (Paragraph 94 discloses manual mode allows the vehicle to be controlled via the user’s command.) of actuators (Fig. 7, label 500 shows the actuators of the vehicle.) arranged in a cabin of the vehicle (Fig. 7, label 100 as the vehicle. The diagram shows the internal components within vehicle. Fig. 1 shows the vehicle with a cabin, label 100, wherein Fig. 7 shows the internals of the vehicle 100.),
		control the vehicle (Paragraph 93 discloses controlling the vehicle in autonomous mode.) in an autonomous driving mode (Paragraph 93) in which the control section outputs signals for controlling the vehicle based on input from at least one sensor (Paragraph 68 discloses a driver assistance apparatus that assistants a driver 
		control the vehicle in a remote operation mode (Paragraph 95 discloses controlling the vehicle via remote operation mode.), based on the remote operation signal output from the command center (Paragraph 95 discloses a remote control signal is transmitted by a different device.), in a state in which the command center is configured to remotely operate the vehicle from the command center (paragraph 92 discloses a remote control mode in which an external device other than the vehicle or a remote command center controls the vehicle.) and 
		switch between the manual driving mode, the autonomous driving mode and  the remote operation mode, based on a selection from an occupant of the vehicle (Paragraph 96 discloses “the vehicle may enter one of the autonomous mode, the manual mode, and the remote control mode based on a user input received through a user interface apparatus 200.”).
Lee et al fails to disclose the remote operation signal is based on an operation by an operator and a speech communication device configured to enable conversation between the occupant of the vehicle and an operator at the command center. 
	Zhang discloses a vehicle (Fig. 1, label 105) comprising a remote control mode (Fig. 1, label 110,150,178) configured to receive a remote operation signal based on an operation by an operator (paragraph 47 discloses the remote operator monitors the behavior and operations of the vehicle and passenger.) at a command center external to a vehicle (label 105 as the vehicle, label 170 as the operator, label 150 shows the operator is external to the vehicle.).

Both Lee et al and Zhang discloses remote operation mode (Paragraph 95 of Lee et al and Fig. 1, paragraph 47 of Zhang), wherein Zhang discloses a speech communication device (Fig. 7, label 718) configured to enable two way communication (paragraph 76 discloses two way communication such as a data communication connection like a telephone line.), but fails to disclose the two way communication includes enabling conversation between the occupant of the vehicle and an operator at the command center.
Dumov discloses an autonomous vehicle that include a communication system to enable a passenger to communicate with a remote human tele-operator to start a live communication session with passengers inside the vehicle, (paragraph 45, fig. 1, label 112a,120a,106,102, Fig. 3, label 302,306) It would be obvious to one skilled in the art before the effective filing date of the application to modify Lee et al in view of Zhang’s self-driving or autonomous vehicle by enabling communication between the occupants in the vehicle and the remote operator as disclosed by Dumov so to assist the passenger when the passenger provides a vocal request, thus enabling the controller of the vehicle to determine the environment in the vehicle. By determining the environment in the vehicle or condition of the passenger, this enables the remote operator to detect inappropriate actions or suspicious behavior, wherein the remote 
Claim 2, Lee et al discloses 	a navigation system (Fig. 7, label 770) including “at least one selected from among map information, information on a set destination, route information, information on various objects on a roadway, lane information, traffic information and location information of a vehicle” (paragraph 263), but fails to disclose a destination input section configured to enable input of a destination; and a position information input section configured to be input with position information regarding a current position of the vehicle, wherein the control section is configured to control the vehicle in the remote operation mode when a current location of the vehicle has entered a predetermined range based on the position information input to the position information input section, the predetermined range including the destination. 
Zhang discloses 
	a destination input section configured to enable input of a destination (Fig. 1, label 120. Paragraph 37 discloses label 120 allows the user to input a request, such as a destination. Paragraph 4 discloses the autonomous vehicle is used by ride-sharing system as a passenger carrier. Paragraph 41 discloses passenger inputs or changes destination.); and
	a position information input section (Fig. 1, label 120, paragraph 41) configured to be input with position information regarding a current position of the vehicle (paragraph 41 discloses the passenger when realize the vehicle has passed the desired destination.),

	It would be obvious to one skilled in the art before the effective filing date to modify Lee et al’s navigation system by incorporating the limitations as disclosed by Zhang et al so to enable the vehicle to travel to an occupant of the vehicle’s desired location, hence improving the occupant’s travel.
Claim 3, Zhang discloses
the sensors (Fig. 7, label 300, Paragraph 151-180 discloses sensors that detect the surroundings of a vehicle.) configured to detect a situation around the vehicle and to output a situation detection signal based on the detection result (Paragraph 151-180 discloses sensors that detect the surroundings of a vehicle and output signals regarding the detected results.),
	wherein the control section is configured to control the vehicle based on the situation detection signal (Paragraph 179 discloses the detection processor 370 provides 
	wherein the control section controls the vehicle based on the situation detection signal  (Paragraph 277 discloses the controller 170 controls the vehicle based on navigation information provided by the navigation system 770 and information provide by label 300 and communication apparatus. Paragraph 263 discloses the navigation system includes information of a set destination.), but fails to disclose including the set destination includes at least a partial journey segment including the predetermined range on a path to the destination.
	Zhang et al discloses a navigation system including sensors (Fig. 1, label 105,130,110, paragraph 34 discloses the controller controls the vehicle using predetermined algorithms that take into consideration sensor data about the surroundings of the vehicle.), wherein the control section controls the vehicle based on the situation detection signal of at least a partial journey segment including the predetermined range on a path to the destination (Paragraph 42 discloses the ADC 130 controls the vehicle to make a detour as a result of detecting a U-turn is unsafe based on information surrounding the vehicle. This occurs due to the vehicle passed the destination and unsafe U-turn cannot be conducted.). It would be obvious to one skilled in the art before the effective filing date of the application to modify Lee et al’s navigation system by incorporating controller controlling the vehicle based on situation detection signal from sensors of at least a partial journey segment as disclosed by Zhang et al so to ensure the occupants of the vehicle’s safe journey to the desired destination, hence improving the safety and quality of travel of the occupants of the vehicle.

a command center located externally to a vehicle (paragraph 92 discloses “an external device other than the vehicle 100 (a command center external to the vehicle) controls the vehicle 100.” Paragraph 95,92,277 discloses a remote control signal or an operation is transmitted from the external device.) and to output a remote operation signal (Fig. 7, label 400 shows a receiver. Paragraph 277 discloses “the controller 170 may control the vehicle 100 based on a remote control signal received by the communication apparatus 400.”);
a vehicle control device installed in the vehicle (Fig. 7, label 170 as the controller of the vehicle. Such figure shows the vehicle control device is installed in the vehicle, label 100.), the vehicle control device being configured to: 
		control the vehicle (Fig. 7, label 170.  Paragraph 94 discloses label 170 controls the vehicle) in a manual driving mode (Paragraph 94 discloses the manual mode of the vehicle.) in which the vehicle control section outputs signals for controlling the vehicle (Paragraph 94 discloses “the driving manipulation apparatus may generate an input signal corresponding to the user’s command and provide the input signal to the controller 170. The controller 170 may control the vehicle based on the input signal provided by the driving manipulation apparatus 500.”) in response to manual operation (Paragraph 94 discloses manual mode allows the vehicle to be controlled via the user’s command.) of actuators (Fig. 7, label 500 shows the actuators of the vehicle.) arranged in a cabin of the vehicle (Fig. 7, label 100 as the vehicle. The diagram shows the internal components within vehicle. Fig. 1 shows the vehicle with a cabin, label 100, wherein Fig. 7 shows the internals of the vehicle 100.),

		control the vehicle in a remote operation mode (Paragraph 95 discloses controlling the vehicle via remote operation mode.), based on operation of the controller being input with the remote operation signal (Paragraph 95 discloses a remote control signal is transmitted by a different device.) in a state in which the command center is configured to remotely operate the vehicle from the command center (paragraph 92 discloses a remote control mode in which an external device other than the vehicle or a remote command center controls the vehicle.) and 
	switch between the manual driving mode, the autonomous driving mode and the remote operation mode, based on a selection from an occupant of the vehicle (Paragraph 96 discloses “the vehicle may enter one of the autonomous mode, the manual mode, and the remote control mode based on a user input received through a user interface apparatus 200.”).
Lee et al fails to disclose the remote operation signal is based on an operation by an operator and a speech communication device configured to enable conversation between the occupant of the vehicle and an operator at the command center. 
	Zhang discloses a vehicle (Fig. 1, label 105) comprising a remote control mode (Fig. 1, label 110,150,178) configured to receive a remote operation signal based on an 
It would be obvious to one skilled in the art before the effective filing date of the application to modify Lee et al’s remote operation mode by incorporating an operator at the remote command center as disclosed by Zhang so to enable remote control of the vehicle, hence ensure the safety of the vehicle and occupants of the vehicle when an operator detects in appropriate behavior that can place occupants of the vehicle in harms way.
Both Lee et al and Zhang discloses remote operation mode (Paragraph 95 of Lee et al and Fig. 1, paragraph 47 of Zhang), wherein Zhang discloses a speech communication device (Fig. 7, label 718) configured to enable two way communication (paragraph 76 discloses two way communication such as a data communication connection like a telephone line.), but fails to disclose the two way communication includes enabling conversation between the occupant of the vehicle and an operator at the command center.
Dumov discloses an autonomous vehicle that include a communication system to enable a passenger to communicate with a remote human tele-operator to start a live communication session with passengers inside the vehicle, (paragraph 45, fig. 1, label 112a,120a,106,102, Fig. 3, label 302,306) It would be obvious to one skilled in the art before the effective filing date of the application to modify Lee et al in view of Zhang’s self-driving or autonomous vehicle by enabling communication between the occupants in the vehicle and the remote operator as disclosed by Dumov so to assist the 
Claim 5, Lee et al discloses 
an antenna (Fig. 7, label 400, paragraph 183) configured to be input with a remote operation signal (Paragraph 277 discloses “the controller 170 may control the vehicle 100 based on a remote control signal received by the communication apparatus 400.”) from a command center external to a vehicle (paragraph 92 discloses “an external device other than the vehicle 100 (a command center external to the vehicle) controls the vehicle 100.” Paragraph 95,92,277 discloses a remote control signal or an operation is transmitted from the external device.);
a processor programmed to (Fig. 7, label 170 as the controller of the vehicle. Paragraph 181): 
		control the vehicle (Fig. 7, label 170.  Paragraph 94 discloses label 170 controls the vehicle) in a manual driving mode (Paragraph 94 discloses the manual mode of the vehicle.) in which the processor outputs control signals for controlling the vehicle (Paragraph 94 discloses “the driving manipulation apparatus may generate an input signal corresponding to the user’s command and provide the input signal to the controller 170. The controller 170 may control the vehicle based on the input signal provided by the driving manipulation apparatus 500.”) in response to manual operation (Paragraph 94 discloses manual mode allows the vehicle to be controlled via the user’s 
		control the vehicle (Paragraph 93 discloses controlling the vehicle in autonomous mode.) in an autonomous driving mode (Paragraph 93) in which the control section outputs signals for controlling the vehicle based on input from at least one sensor (Paragraph 68 discloses a driver assistance apparatus that assistants a driver based on information acquired by various sensors. Fig. 7, label 300 includes the sensors for the vehicle. Paragraph 152-178 discloses the use of the sensors as input to control the vehicle. Such information is provided to label 170 to control the vehicle.), and
		control the vehicle in a remote operation mode (Paragraph 95 discloses controlling the vehicle via remote operation mode.), based on the remote operation signal output from the command center (Paragraph 95 discloses a remote control signal is transmitted by a different device.), in a state in which the command center is configured to remotely operate the vehicle from the command center (paragraph 92 discloses a remote control mode in which an external device other than the vehicle or a remote command center controls the vehicle.) and 
		switch between the manual driving mode, the autonomous driving mode and the remote operation mode, based on a selection from an occupant of the vehicle (Paragraph 96 discloses “the vehicle may enter one of the autonomous mode, the manual mode, and the remote control mode based on a user input received through a user interface apparatus 200.”).

	Zhang discloses a vehicle (Fig. 1, label 105) comprising a remote control mode (Fig. 1, label 110,150,178) configured to receive a remote operation signal based on an operation by an operator (paragraph 47 discloses the remote operator monitors the behavior and operations of the vehicle and passenger.) at a command center external to a vehicle (label 105 as the vehicle, label 170 as the operator, label 150 shows the operator is external to the vehicle.).
It would be obvious to one skilled in the art before the effective filing date of the application to modify Lee et al’s remote operation mode by incorporating an operator at the remote command center as disclosed by Zhang so to enable remote control of the vehicle, hence ensure the safety of the vehicle and occupants of the vehicle when an operator detects in appropriate behavior that can place occupants of the vehicle in harms way.
Both Lee et al and Zhang discloses remote operation mode (Paragraph 95 of Lee et al and Fig. 1, paragraph 47 of Zhang), wherein Zhang discloses a microphone and a speaker arranged in the vehicle (Fig. 1, label 120, Fig. 7, label 718, paragraph 37 discloses a built in microphone in the control panel. Paragraph 44 discloses a speaker in the user control panel.) that are configured to enable two way communication (paragraph 76 discloses two way communication such as a data communication connection like a telephone line.), but fails to disclose the two way communication 
Dumov discloses an autonomous vehicle that include a communication system to enable a passenger to communicate with a remote human tele-operator to start a live communication session with passengers inside the vehicle, (paragraph 45, fig. 1, label 112a,120a,106,102, Fig. 3, label 302,306) It would be obvious to one skilled in the art before the effective filing date of the application to modify Lee et al in view of Zhang’s self-driving or autonomous vehicle by enabling communication between the occupants in the vehicle and the remote operator as disclosed by Dumov so to assist the passenger when the passenger provides a vocal request, thus enabling the controller of the vehicle to determine the environment in the vehicle. By determining the environment in the vehicle or condition of the passenger, this enables the remote operator to detect inappropriate actions or suspicious behavior, wherein the remote operator can take control of the vehicle and provide secure and safe transportation of the passenger.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA WONG whose telephone number is (571)272-6044.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA WONG/Primary Examiner, Art Unit 2656